                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA,                            :       Hon. Joseph H. Rodriguez
                                                     :
                 Plaintiff,                          :       CRIM NO. 17-00474
                                                     :
       v.                                            :               OPINION
                                                     :
RODNEY DAY,                                          :
                                                     :
                 Defendant.                          :



       This matter comes before the Court on Defendant Rodney Day’s (Defendant”) pro se

Motion for Reduction of Sentence under the First Step Act 18 U.S.C. § 3582 (c)(1)(A)(i). [Dkt.

27]. The Court has considered Defendant’s submission and, for the reasons stated below, will

deny Defendant’s Motion.

            I.   Background

       On November 1, 2017, Defendant pled guilty to one count of interference with commerce

by threats or violence under 18 U.S.C. § 1951(a) for armed robbery of three Metro PCS retail

stores in New Jersey and Pennsylvania in 2016. [Dkt. 19]. On November 1, 2018, this Court

sentenced Defendant to a 100-month term of imprisonment. [Dkt. 22, 23]. Defendant is

currently in custody at FCC USP Allenwood in Whitedeer, Pennsylvania. He is thirty-one years

old. [See Dkt. 27 at 14].

       On July 24, 2020, Defendant filed the present motion seeking compassionate release

under the First Step Act, 18 U.S.C. § 3582(c)(1)(A), alleging that the COVID-19 pandemic, his

“heart condition,” and “major depression disorder” constitute extraordinary and compelling

reasons for his release. [Dkt. 27]. Defendant also asks the Court to consider that, if granted


                                                 1
early release, he will be able to care for his children. [Id. at 11]. Defendant requested early

release from the warden at USP Allenwood, but his request was denied on June 19, 2020. [Id. at

8].

        II.    Legal Standard

       Generally, a district court may not modify a term of imprisonment once it has been

imposed, unless the case meets one of the limited exceptions under the First Step Act (“the

Act”). Pursuant to the Act, a court may modify an imposed term of imprisonment—

       (1) in any case—

           (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
               motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant's behalf or the lapse of 30 days from the receipt of
               such a request by the warden of the defendant's facility, whichever is earlier,
               may reduce the term of imprisonment (and may impose a term of probation
               or supervised release with or without conditions that does not exceed the
               unserved portion of the original term of imprisonment), after considering
               the factors set forth in section 3553(a) to the extent that they are applicable,
               if it finds that—

               (i) extraordinary and compelling reasons warrant such a reduction; or

               (ii) the defendant is at least 70 years of age, has served at least 30 years in
                    prison, pursuant to a sentence imposed under section 3559(c), for the
                    offense or offenses for which the defendant is currently imprisoned, and
                    a determination has been made by the Director of the Bureau of Prisons
                    that the defendant is not a danger to the safety of any other person or the
                    community, as provided under section 3142(g); and that such a
                    reduction is consistent with applicable policy statements issued by the
                    Sentencing Commission; and

           (B) the court may modify an imposed term of imprisonment to the extent otherwise
               expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal
               Procedure; and

18 U.S.C. § 3582(c).




                                                  2
        The Sentencing Commission issued a policy statement concerning reduction in term of

imprisonment under the Act, which provides in part that after considering applicable factors set

forth in 18 U.S.C. § 3553(a), “the court may reduce a term of imprisonment if the court

determines that—Extraordinary and compelling reasons warrant the reduction . . . the defendant

is not a danger to the safety of any other person or to the community, as provided in 18 U.S.C. §

3142(g); and the reduction is consistent with this policy statement.” U.S.S.G. 1B1.13. As set

forth in the policy statement, a defendant’s medical condition may qualify as an extraordinary

and compelling reason, if the defendant is suffering from a terminal illness or

the defendant is,

             (C) suffering from a serious physical or medical condition,

             (D) suffering from a serious functional or cognitive impairment, or

             (E) experiencing deteriorating physical or mental health because of the aging
                 process, that substantially diminishes the ability of the defendant to provide self-
                 care within the environment of a correctional facility and from which he or she is
                 not expected to recover.
Id. Additional circumstances that may qualify include, the age of the defendant, family

circumstances, and other reasons. Id.

        III.    Analysis

        The Court must determine whether extraordinary and compelling reasons justify

Defendant Day’s release. The Court finds that no extraordinary and compelling reasons exist in

this case.

        In order to bring a claim for compassionate release, an inmate must first exhaust his

administrative remedies by petitioning the Bureau of Prisons (“BOP”) for release. 18 U.S.C. §

3582(c)(1)(A). “Thirty days after submitting the request, the defendant may move for

compassionate release in the district court, whether the warden denied the request or did not act


                                                   3
on it. United States v. Mims, No. CR 13-00429 (RBK), 2021 WL 1311036, at *2 (D.N.J. Apr. 8,

2021) (citing United States v. Raia, 954 F.3d 594, 595–96 (3d Cir. 2020)). Defendant satisfied

this procedural requirement because he applied to the BOP for release, and the warden at

Allenwood denied the application.1 [Dkt. 26-1 at 8–10]. The Court therefore turns to the merits

of Defendant’s request.

       In general, courts evaluating requests for early release due to COVID-19 consider

whether a defendant’s individual health characteristics and the risk of contracting COVID-19,

taken together, present an extraordinary and compelling reason for reducing the defendant’s

sentence. See United States v. Hynes, No. 3:18-CR-00222, 2020 WL 6060984, at *3 (D.N.J.

Oct. 14, 2020). Courts are reluctant to grant early release unless “the defendant suffers from a

serious condition that increases the likelihood of severe consequences from COVID-19” and

“COVID-19 is actually present, usually to a significant degree, in the facility where the prisoner

is incarcerated.” United States v. Somerville, 463 F. Supp. 3d 585, 596 (W.D. Pa. 2020)

(collecting cases). When evaluating a defendant’s individual health characteristics, courts look

to those conditions the CDC has identified as “high-risk” factors. See, e.g., United States v.

Catanzarite, No. CR 18-0362 (ES), 2020 WL 2786927, at *4 (D.N.J. May 29, 2020); see also

People with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (last visited June 25, 2021)

(listing medical conditions that present heightened risk of severe illness from COVID-19).

       Here, Defendant claims that he is particularly susceptible to COVID-19 illness because of

his “heart condition” and “major depression.” [Dkt. 27]. With respect to Defendant’s undefined



1
 Although Defendant’s motion does not identify the date he submitted his request to the BOP,
Defendant filed this motion more than thirty days after the warden at Allenwood denied
Defendant’s administrative request.
                                                 4
“heart condition,” “general allegations of medical condition[s], without the necessary specificity,

are insufficient to establish the rare circumstances that would justify a grant of compassionate

release.” United States v. Carazolez, Crim. No. 18-0081, 2020 WL 5406161, at *4 (D.N.J. Sept.

9, 2020). Defendant’s medical records demonstrate that he has a history of heart murmur, but do

not state that this is a severe condition. [Dkt. 27 at 17]. Moreover, the CDC does not list heart

murmurs among the cardiac conditions that create a heightened risk of COVID-19 illness. See

People with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (last visited June 25, 2021).

“Major depression” is also absent from this list. See id. Because Defendant does not suffer from

one of the CDC’s enumerated high-risk health conditions, he fails to demonstrate extraordinary

and compelling reasons for release.2

       The conditions at FCC USP Allenwood similarly do not support Defendant’s early

release. According to BOP statistics, there are currently no active COVID-19 cases among

inmates and staff at this facility. Fed. Bureau of Prisons, COVID-19 Coronavirus,

https://www.bop.gov/coronavirus/index.jsp (last visited June 24, 2021). Thus, extraordinary and

compelling reasons for release do not exist because “Defendant is housed at an institution where

the spread of the virus is currently minimal to virtually nonexistent.” United States v. Del

Rosario Martinez, No. 19CR5218-MMA, 2021 WL 956158, at *4 (S.D. Cal. Mar. 10, 2021).

Moreover, approximately 1,471 inmates across FCC Allenwood’s three facilities have been fully




2
 Defendant is only thirty-one years old, which confirms that Defendant is not at an
extraordinarily high risk of serious illness due to COVID-19. See Ctr. for Disease Control and
Prevention, Risk for Covid-19 Infection, Hospitalization, and Death By Age Group (updated June
24, 2021), https://www.cdc.gov/coronavirus/2019-ncov/covid-data/investigations-
discovery/hospitalization-death-by-age.html.


                                                 5
inoculated against the COVID-19 virus.3 This widespread vaccination may reduce the risk of

COVID-19 spread and, therefore, reduce the risk that Defendant will contract COVID-19. See

Ctrs. for Disease Control and Prevention, COVID-19: COVID-19 Vaccines Work,

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/effectiveness/work.html (updated May 20,

2021). The BOP’s efforts to vaccinate inmates against COVID-19 at Allenwood and elsewhere

also suggest that Defendant will have the opportunity to receive a vaccine if he has not done so

already. See United States v. Goston, No. 15-20694, 2021 WL 872215, at *2 (E.D. Mich. Mar.

9, 2021) (denying compassionate release to defendant with high-risk health conditions because

“his access to the COVID-19 vaccine mitigates any extraordinary and compelling reasons that

might otherwise justify release.”).

       Defendant’s general concern for his children’s wellbeing also fails to establish an

extraordinary and compelling reason for release. Normally, family circumstances qualify as

extraordinary and compelling reasons in the event of: “[t]he death or incapacitation of the

caregiver of the defendant’s minor child or minor children. The incapacitation of the defendant’s

spouse or registered partner when the defendant would be the only available caregiver for the

spouse or registered partner.” U.S.S.G § 1B1.13 n.1(C). Defendant’s desire to be home with

and present for his children is understandable and admirable, but does not meet one of these

enumerated factors and therefore does not justify Defendant’s release.

       In sum, Defendant’s health characteristics, his concern for his children, and the COVID-

19 conditions at FCC Allenwood do not present extraordinary and compelling reasons for his

early release from custody.



3
  The BOP has only published vaccination statistics for “FCC Allenwood,” but indicates
elsewhere that three “Allenwood” facilities exist. See Fed. Bureau of Prisons, COVID-19
Coronavirus, https://www.bop.gov/coronavirus/index.jsp (last visited June 24, 2021).
                                                6
       IV.      Conclusion

       For the reasons discussed above, the Court will deny Defendant’s motion without

prejudice. An appropriate order will follow.



June 29, 2021                                              /s/ Joseph H. Rodriguez

                                                         Hon. Joseph H. Rodriguez, USDJ




                                               7
